DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 16, 2021 has been entered.  Claims 1, 5-20 remain pending in the application.  

Allowable Subject Matter
Claims 1, 5-20 allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 14, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:  “each of the first snap portions comprising a cap and a socket, the cap being a male half of a press fastener and the socket being a female half of a press fastener, the cap and socket fixed together with the sheet in between the cap and socket” and combined with “a plurality of mounting brackets that are attached to an interior side of the vehicle roof structure, the plurality of the second snap portions attached to the plurality of mounting brackets or directly to the interior side of the roof”.
With respect to independent claim 19, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:  “a plurality of first snap portions, each of the first snap portions comprising a cap and a socket, the cap being a male half of a press fastener and the socket being a female half of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         


/J.E.H./               Examiner, Art Unit 3612